DETAILED ACTION
Claim Objections
Claim 5 is objected to because of the following informalities:  the degree symbol must be removed.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “wherein wherein” must be amended to --wherein--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation plastic fibres, and the claim also recites preferably polyamide, polyester or aramid fibres which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabe (US Pub. No. 2003/0085531) in view of Jornhagen (US Patent No. 6,076,834).
Regarding claim 1, the Grabe reference discloses a sealing profile (Fig. 2) for embedding into a moulding of a curable material (Fig. 1) wherein the sealing profile has a profile region (e.g. profile region of seal in Fig. 2) with a profile region surface (e.g. 6) 
However, the Grabe reference fails to explicitly disclose at least in a subregion of the profile region, a non-woven, felted, or random fibre layer, which is fixedly connected to the sealing profile, and extends beyond the profile region surface.
The Jornhagen reference , a seal, discloses the addition of a fiber layer (14) which is fixedly connect to the sealing profile (Fig. 1a) and extends beyond the profile region surface (Fig. 1a).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a fiber layer to the profile region surface of the Grabe reference in view of the teachings of the Jornhagen reference in order to improve binding between the sealing profile and the curable material.
Regarding claim 2, the Grabe reference, as modified in claim 1, discloses the non-woven, felted, or random fibre layer is fixedly connected to the sealing profile, indirectly by means of an adhesive layer (Jornhagen, Col. 2, Line 66-Col. 3, Line 9) on the profile region surface of the profile region, or directly by embedding in the profile region.
Regarding claim 3, the Grabe reference, as modified in claim 1, discloses the sealing profile (1) has at least one anchoring foot (Grabe, 30,31) in the profile region for purposes of anchoring the sealing profile in the moulding.
Regarding claim 4, the Grabe reference, as modified in claim 1, discloses the sealing profile has two or more anchoring feet (Grabe, 30,31) in the profile region, spaced apart from one another, and one or more subregions (Grabe, region between 
Regarding claim 5, the Grabe reference, as modified in claim 1, discloses the sealing profile consists of an elastomeric material (Grabe, Claim 1) and wherein the elastomeric material has a Shore hardness of 60 -80 (Grabe, Claim 16).
Regarding claim 6, the Grabe reference, as modified in claim 1, discloses the fibres of the non-woven, felted, or random fibre layer (5) are metal, glass, cotton or plastic fibres, preferably polyamide, polyester or aramid fibres (Grabe, Col. 2, Lines 64-65).
Regarding claim 7, the Grabe reference, as modified in claim 1, discloses the profile region comprises a profile base (Grabe 6) with, after embedding of the sealing profile, a profile base surface (Grabe, e.g. 6) adapted for facing towards the moulding, and at least one profile flank (Grabe, e.g. 8) with a base-side flank part (Grabe, e.g. 9) with, after embedding of the sealing profile, a flank part surface (Grabe, e.g. surface of 9 in contact with 2) adapted for facing towards the moulding, and wherein the profile base has, at least in one subregion, a non-woven, felted, or random fibre layer (Jornhagen, 14), which is fixedly connected to the latter, and which extends beyond the profile base surface (Jornhagen, Fig. 1a), and/or the base-side flank part has, at least in a partial region, a non-woven, felted, or random fibre layer (Jornhagen, 14), which is fixedly connected to the base- side flank part, and which extends beyond the flank part surface (Jornhagen, Fig. 1a).
Regarding claim 8, the Grabe reference, as modified in 1, discloses a sealing arrangement, comprising a moulding (Grabe, 2) of a curable material, and a therein 
Regarding claim 9, the Grabe reference, as modified in claim 8, discloses the moulding is a concrete (Grabe, Fig. 1) or plastic moulding, preferably a concrete tubbing for tunnel construction, a concrete ring for shaft construction, a concrete pipe for sewer or pipeline construction, or a plastic pipe, preferably a GRP pipe.
Regarding claim 10, the Grabe reference, as modified in claim 1, discloses the curable material is a concrete (Grabe, Fig. 1) or plastic moulding.
Regarding claim 11, the Grabe reference, as modified in claim 7, discloses the seal is capable of sealing of tunnel tubbings.
Regarding claim 12, the Grabe reference, as modified in claim 5, discloses the sealing profile consists of an elastomeric material selected from the group consisting of EPDM, SBR, CR, and NBR (Grabe, Para. [0031]).
Regarding claim 13, the Grabe reference, as modified in claim 5, discloses the invention substantially as claimed.
However, the modified Grabe reference fails to explicitly disclose the sealing profile consists of an elastomeric material comprising NBR.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use NBR, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order provide a material with the desired sealing pressure.  In re Leshin, 125 USPQ 416.
Regarding claim 14, the Grabe reference, as modified in claim 8, discloses the moulding is a concrete tubbing for tunnel construction, a concrete ring for shaft construction (Grabe, Fig. 1), a concrete pipe for sewer or pipeline construction, or a plastic pipe.
Regarding claim 15, the examiner takes official notice that It would have been obvious to one of ordinary skill in the art at the time of filing to use the sealing of the modified Grabe reference in a GRP pipe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/           Primary Examiner, Art Unit 3675